June 7, 2012




                                   JUDGMENT

                       The Fourteenth Court of Appeals
                          NATHANIEL JONES III, Appellant

NO. 14-11-00269-CV                       V.

                               JAMIE SULLA, Appellee
                                ____________________



      This cause, an appeal from the judgment in favor of appellee, Jamie Sulla, signed
February 8, 2011, was heard on the transcript of the record. We have inspected the record
and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We further order this decision certified below for observance.